t c memo united_states tax_court patricia p kean petitioner v commissioner of internal revenue respondent robert w kean iii petitioner v commissioner of internal revenue respondent docket nos filed date r determined deficiencies for h’s and taxable years r’s determinations were based upon r’s inconsistent_position that payments made by h to w pursuant to pendente lite unallocated support orders were includable in the gross_income of w as alimony received and not deductible by h as alimony paid h filed a petition for redetermination this court held that the payments were alimony for federal_income_tax purposes and were deductible by h under sec_215 i r c h seeks recovery_of litigation costs pursuant to sec_7430 i r c in the amount of dollar_figure this opinion supplements our previously filed opinion in kean v commissioner tcmemo_2003_163 held r’s position that the payments made by h to w were not deductible by h as alimony paid was substantially justified within the meaning of sec_7430 i r c h is not entitled to recover litigation costs alan r adler for petitioner in docket no jeffrey m garrod and eugenia yudanin for petitioner in docket no joseph j boylan for respondent supplemental memorandum opinion nims judge this matter is before the court on petitioner robert w kean iii’s motion for award of reasonable_litigation_costs pursuant to sec_7430 and rule respondent objects unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure petitioner robert w kean iii mr kean seeks to recover litigation costs in the amount of dollar_figure incurred in connection with respondent’s determination of deficiencies with respect to his federal_income_tax liabilities for his and taxable years the issues for decision are whether the position_of_the_united_states in the judicial proceeding was substantially justified for the purposes of sec_7430 and if not whether mr kean meets the net_worth requirements and whether the litigation costs mr kean seeks are reasonable mr kean resided in far hills new jersey when he filed his petition background the underlying claim that gave rise to the present dispute involved whether any part of the unallocated support payments disputed payments paid_by mr kean to petitioner patricia p kean ms kean constitutes alimony under sec_71 that is deductible by mr kean under sec_215 and includable in the gross_income of ms kean under sec_61 and sec_71 in the notices of deficiency and in the answers filed by respondent respondent took inconsistent positions disallowing the deductions to mr kean and requiring ms kean to report alimony income on brief however respondent argued that mr kean should be allowed to deduct the disputed payments and ms kean should report the disputed payments as income this court rendered kean v commissioner tcmemo_2003_ deciding that the disputed payments were alimony for federal_income_tax purposes discussion sec_7430 provides for the award of litigation costs to a taxpayer in a court_proceeding brought against the united_states involving the determination of any_tax interest or penalty pursuant to the internal_revenue_code an award of litigation costs may be made where the taxpayer is the prevailing_party has exhausted available administrative remedies did not unreasonably protract the administrative or judicial proceeding and claimed reasonable_litigation_costs sec_7430 b c respondent concedes that mr kean exhausted available administrative remedies and did not unreasonably protract the administrative or judicial proceeding to be a prevailing_party the taxpayer must substantially prevail with respect to either the amount in controversy or the most significant issue or set of issues presented and at the time the petition in the case is filed the taxpayer must meet certain net_worth requirements sec_7430 sec_7430 provides that a taxpayer shall not be treated as the prevailing_party in any proceeding if the united_states establishes that its position in the proceeding was substantially justified the position_of_the_united_states in a deficiency proceeding in this court is that set forth in the commissioner’s answer 108_tc_430 see also sec_7430 for purposes of sec_7430 a position_of_the_united_states is substantially justified if it has a reasonable basis in both law and fact maggie mgmt co v commissioner supra pincite the determination of the reasonableness of that position is based upon the available facts that formed the basis for the position as well as any controlling legal precedent id the fact that the commissioner ultimately concedes an issue does not by itself establish that his prior position with respect to that issue was unreasonable id however it is a factor that may be considered id as an initial matter respondent argues that he is entitled to take inconsistent positions against former spouses in the alimony context we agree with respondent inconsistent determinations may be made against the former spouses in order to protect the revenue in a whipsaw situation see 66_tc_101 marten v commissioner tcmemo_2000_186 ryan v commissioner tcmemo_1999_109 inconsistent positions were appropriate in this case respondent cites gonzales v commissioner tcmemo_1999_ as justification for the position taken in his answer that the payments made by mr kean were not alimony based on the particular facts in gonzales this court held that the unallocated support payments there did not constitute alimony under sec_71 as in the instant case the payments in that case were made pursuant to an order of a new jersey court and this court applied new jersey law in its determination as to whether the payments constituted alimony under sec_71 in the case before us mr kean made payments to ms kean pursuant to a series of orders from a new jersey court and this court applied new jersey law in its determination as to whether the disputed payments constituted alimony pursuant to sec_71 ultimately this court distinguished the facts of gonzales from the facts of the instant case and determined that the disputed payments in the instant case were alimony nonetheless based on the fact that gonzales and the instant case both involve unallocated support payments and interpretation of new jersey law respondent’s reliance on gonzales to frame his answer in the instant case was substantially justified based on the facts available to respondent as well as the legal precedent regarding the deductibility of unallocated support payments specifically this court’s holding in gonzales v commissioner supra respondent’s position in his answer had a reasonable basis in both law and fact and therefore was substantially justified because respondent’s position in the judicial proceeding was substantially justified mr kean is not deemed to be a prevailing_party as defined in sec_7430 consequently mr kean is not entitled to recover any of his claimed costs under sec_7430 as a result of this holding we need not address the questions of whether mr kean meets the net_worth requirements and whether the litigation costs mr kean seeks are reasonable to reflect the foregoing an appropriate order will be issued denying the motion for award of reasonable_litigation_costs
